LOAN AND SECURITY AGREEMENT This LOAN AND SECURITY AGREEMENT is entered into as of September 1, 2009 by and between eMagin Corporation, a Delaware Corporation (“Borrower”), and Access Business Finance, LLC (“Lender”). RECITALS A.Borrower has requested that Lender provide financial accommodations to Borrower as more fully set forth herein and in the Loan Documents. B.The Obligations will be guaranteed by Guarantors. NOW, THEREFORE, in consideration of the premises, and intending to be legally bound hereby, the Parties hereby agree as follows: AGREEMENT 1. Certain Definitions and Index to Definitions. 1.1. Accounting Terms. Unless otherwise specified herein, all accounting terms used herein shall be interpreted, all accounting determinations hereunder shall be made, and all financial statements required to be delivered hereunder shall be prepared in accordance with GAAP consistently applied. 1.2. Definitions. All other terms contained in this Agreement, which are not specifically defined herein, shall have the meanings provided in the UCC to the extent the same are used herein. All references herein to the singular or plural shall also mean the plural or the singular, respectively. As used herein, the following terms shall have the following meanings: 1.2.1. “Advances” - see Section 2.1.1 hereof. 1.2.2. “Agreement” - this Loan and Security Agreement, together with all exhibits and schedules hereto, as the same now exists or may hereafter be amended, modified, supplemented, extended, renewed, restated, or replaced. 1.2.3. “Allowable Amount” - the lesser of (i) the Borrowing Base less Availability Reserves and (ii) the Maximum Amount. 1.2.4. “Audit Fee” – The current hourly rate per examiner, plus travel expenses. 1.2.5. “Availability Reserves” - as of any date of determination, such amounts as Lender may from time to time establish and revise in good faith reducing the amount of Advances which would otherwise be available to Borrower hereunder: 1.2.5.1. To reflect events, conditions, contingencies or risks which, as determined by Lender in good faith, do or may affect either (i) the Collateral or any other property which is security for the Obligations or its value, (ii) the assets, business or prospects of Borrower or any Obligor, or (iii) the security interest and other rights of Lender in the Collateral (including the enforceability, perfection and priority thereof); 1.2.5.2. To reflect Lender's good faith belief that any collateral report or financial information furnished by or on behalf of Borrower or any Obligor to Lender is or may have been incomplete, inaccurate or misleading in any material respect; or 1.2.5.3. In respect of any state of facts that Lender determined in good faith constitutes an Event of Default or may, with notice or passage of time or both, constitute an Event of Default. 1 1.2.6. “Average Unused Portion of Maximum Amount” - the Maximum Amount less the average Obligations that were outstanding during the immediately preceding month. 1.2.7. “Avoidance Claim” - any claim that any payment received by Lender from or for the account of an Account Debtor is avoidable under the United States Bankruptcy Code or any other state or federal debtor relief statute. 1.2.8. “Balance Subject to Interest” – The sum of the unpaid balances of: 1.2.8.1. Advances; 1.2.8.2. Payments by Lender on account of Letters of Credit; 1.2.8.3. Other payments made by Lender arising hereunder for which Borrower is liable to Lender. 1.2.9. “Banking Day” – A day on which a commercial bank is open for business in the Chosen State. 1.2.10. “Borrower” - see Preamble hereof. 1.2.11. “Borrowing Base” – the sum of: 1.2.11.1. (i) Seventy-Five (75%) of the Net Face Amount of Borrower's Eligible Accounts, plus the lesser of (1) N/A% of the Value of Eligible Inventory, (2) $N/A or (3) N/A of the Net Face Amount of Borrower’s Eligible Accounts. 1.2.12. “Borrowing Base Certificate” - a request for an Advance, in a form acceptable to Lender. 1.2.13. “Borrowing Minimum Monthly Income” - $6,000.00. 1.2.14. “Business Day” - any day which is not a Saturday, Sunday, or other day on which national banks are authorized or required to be closed. 1.2.15. “Chosen State” - Washington. 1.2.16. “Claim” – a claim by an Account Debtor, of any defense, dispute, offset, counterclaim, or rights of return or cancellation with respect to any Account. 1.2.17. “Clearance Days” - three (3) Business Days. 1.2.18. “Collateral” – All Borrower’s present and future Accounts, Chattel Paper, Goods (including Inventory and Equipment), Instruments, Investment Property, Documents, and General Intangibles, and the proceeds thereof. 1.2.19. “Collateral Management Fee” - .4% per month of Balance Subject to Interest. 1.2.20. “Contractual Termination Date” – The end of the Initial Term or any Renewal Term, as the case may be. 1.2.21. “Credit Accommodation” - any advance or other extension of credit by Lender to or on behalf of Borrower hereunder. 1.2.22. “Default Rate” – 15% per annum in excess of the Interest Rate. 1.2.23. “Default Waiver Fee” - $1,000.00. 1.2.24. “Delinquent Account” – see Section 1.2.26 (a). 1.2.25. “Early Termination Date” – the date on which this Agreement terminates at the request of Borrower other than a Contractual Termination Date. 1.2.26. “Early Termination Fee” – the greater of the product of (x) the number of months (or portions thereof) between the next Contractual Termination Date and the Early Termination Date and (y) the greater of (1) the average monthly interest for the immediately preceding three months, or (2) the Minimum Monthly Income, but no less than $18,000.00. 1.2.27. “Eligible Account” - an Account, excluding the following: (a) Any Account which remain uncollected for more than 90 days from invoice date (each a “Delinquent Account”); 2 (b) Finance Charges assessed by Borrower against past due Account Debtors. (c)Any Account due from an Account Debtor that is insolvent; (d) Any Account due from an Account Debtor affiliated with Borrower in any manner; (e) Any Account which is not unconditionally due and owing; (f) Any Account owing by an Account Debtor which does not have a place of business in the United States or which is not payable in US dollars, other than an Account (i) covered by credit insurance in form and amount, and by an insurer, satisfactory to Lender, or (ii) supported by a letter of credit issued by a financial institution acceptable to Lender; (g) Any Account due from an Account Debtor who is any national, federal state or municipal government, including, without limitation, any instrumentality, division, agency, body or department thereof, except where the Account Debtor is bound to make payment directly to Lender; (h) Accounts commonly known as “bill and hold” or a similar arrangement; (i) Accounts due from an Account Debtor as to which 10% percent or more of the aggregate dollar amount of all outstanding Accounts owing from such Account Debtor are Delinquent Accounts. (j) That portion of Accounts due from an Account Debtor which is in excess of 10% percent of Borrower's aggregate dollar amount of all outstanding Accounts Receivable; (k) Accounts for which Borrower is or may become indebted to the Account Debtor; (l) Accounts which are not free of all liens, encumbrances, charges, rights and interest of any kind, except in favor of Lender; (m) Accounts which are supported or represented by a promissory note, post­dated check or letter of credit unless Lender holds a first perfected security interest therein; (n) That portion of Accounts due from an Account Debtor which is in excess of any credit limit set by Lender for such Account Debtor; (o) Accounts that are payable in other than United States Dollars; (p) Accounts that represent progress payments or other advance billings that are due prior to the completion of performance by Borrower of the subject contract for goods or services; (q) Accounts that are unsuitable as collateral, as determined by Lender in the exercise of its reasonable sole discretion. 1.2.28. “Eligible Inventory” – Finished goods and raw materials Inventory of Borrower which is: 1.2.28.1. Subject to Lender’s first priority, perfected security interest; 1.2.28.2. Of good and merchantable quality free from defects; 1.2.28.3. Not owned by Borrower for more than 180 days; and 1.2.28.4. Otherwise acceptable to Lender in its reasonable sole discretion. 1.2.29. “Event of Default” - see Section 12 hereof. 1.2.30. “Exposed Payments” – Payments received by Lender from an Account Debtor that has become subject to a bankruptcy proceeding, to the extent such payments 3 cleared said Account Debtor’s deposit account within ninety days of the commencement of said bankruptcy case. 1.2.31. “GAAP” - means generally accepted accounting principles set forth in the opinions and pronouncements of the Accounting Principles Board of the American Institute of Certified Public Accountants and pronouncements of the Financial Accounting Standards Board (or any successor authority) that are applicable as of the date of determination. 1.2.32. “Guarantors” - all entities now or hereafter guaranteeing the Obligations. 1.2.33. “Initial Borrowing Date – See Section 3.2.1.2.1. 1.2.34. “Initial Term” - one (1) year from the date hereof. 1.2.35. “Interest Rate” – 4.00% percent per annum in excess of the Prime Rate but no less than 7.25%. Any change in the Interest Rate shall be effective as of the date of any change in the Prime Rate. 1.2.36. “Key Employees” - Andrew G. Sculley and Paul Campbell. 1.2.37. “Lender” – See Preamble. 1.2.38. “Loan Documents” - this Agreement, together with any documents, instruments and agreements, executed and/or delivered in connection herewith, as the same now exist or may hereafter be amended, modified, supplemented, extended, renewed, restated or replaced. 1.2.39. “Loan Fee” - 1% of the Maximum Amount at the time this fee accrues. 1.2.40. “Lock Box Address” – A United States Postal Services post office box under the control of the Lock Box Bank. 1.2.41. “Lock Box Bank” – U. S. Bank National Association. 1.2.42. “Maximum Amount” - $3,000,000.00.
